Citation Nr: 0015591	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-03 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from April 1953 until March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 1997 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in which the claim of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine was 
denied.

This case was previously before the Board in September 1999, 
at which time it was remanded for additional evidentiary 
development.  The development requested in that remand was 
undertaken by the RO.  Pursuant to the instructions contained 
in the remand, the veteran was contacted and was requested to 
furnish additional information.  He failed to do so.  The 
case now returns to the Board for appellate review.


FINDING OF FACT

There has been no competent medical evidence presented 
demonstrating a nexus between the veteran's claimed back 
disability and his service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for residuals of a 
low back injury which he maintains he sustained while in 
service in Germany in 1953 or 1954.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the veteran's claim and render a decision.

Factual Background

As noted in the Board's September 1999 remand, the veteran's 
service medical records are not on file and were apparently 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, in 1973.  The veteran's 
service medical records consist only of information from 
hospital admission cards for the year 1954 created by the 
Office of the Surgeon General (OSG) of the Department of the 
Army and the March 1955 separation examination.   The OSG 
records reflected that the veteran was hospitalized in 
January, March, May, July and December 1954, for treatment of 
various conditions, which did not include a back injury or 
disability.  The veteran's 1955 separation physical 
examination, which is of record, reflected that a clinical 
evaluation of the spine was normal. 

In May 1997, the veteran filed a claim of entitlement to 
service connection for a low back disability.  He stated that 
while in the military he fell into a ditch and was 
hospitalized in Germany for a week. 

A VA examination was conducted in June 1997.  The veteran 
reported that during service, he fell while carrying a heavy 
rifle and stated that he had had back pain ever since 1955.  
He indicated that he had taken over the counter medications 
for the last 40 years and reported that the back pain had 
increased over the last 8 years.  Clinical evaluation of the 
back revealed no postural deformity and no muscle spasm.  
Range of motion testing showed flexion of 60 degrees, 
extension of 20 degrees, lateral flexion of 30 degrees 
bilaterally and rotation of 40 degrees bilaterally.  Pain in 
the back, on rotation, was noted.  X-ray films of the lumbar 
spine showed mild facet joint sclerosis at L5/S1 and flowing 
right lateral osteophyte at T10/11, consistent with 
spondylosis deformans.  A diagnosis of lumbosacral 
degenerative joint disease was made.  An examination of the 
muscles revealed chronic left trapezius muscle strain.

By rating action of August 1997, the RO denied the claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine.  In correspondence from the RO 
dated in August 1997, the veteran was notified of the denial 
of the claim and was requested to submit any additional 
evidence he might have in support of the claim.

In March 1998, the RO issued correspondence to the veteran.  
The RO stated that in order to ensure that the evidentiary 
record was complete, additional evidence should be provided 
prior to the hearing which the veteran had requested.  The 
veteran was requested to complete a medical history form and 
requested to furnish the names, addresses and approximate 
dates of treatment for his claimed back disability.

In May 1998, the veteran furnished private treatment records 
dated from 1991 to 1997.  The authorization for release of 
the medical records specified that it was limited to records 
dated from the past five years, ending in 1997.  The records 
showed that in June 1993, the veteran was seen due to chronic 
recurrent low back pain.  An assessment of spasms was made.  
X-ray films taken in June 1993 revealed mild degenerative 
joint disease.  Records from July 1993 showed that the 
veteran was undergoing physical therapy due to back pain.  In 
February 1996, the veteran was again seen due to a two to 
three week history of backache.  

The veteran presented testimony at a hearing held at the RO 
in July 1998.  The representative stated that the veteran 
told him that during service he was treated for a back 
disability which required immobilization and surgical 
intervention through a spinal tap.  The veteran testified 
that prior to service he did not have a low back injury.  He 
stated that he sustained the injury while in Germany occurred 
in 1953 or 1954 and that he was hospitalized at a field 
hospital for two to three days.  He testified that he was 
treated with bed rest and traction, and the veteran also 
stated that he underwent a spinal tap while hospitalized.  He 
indicated that after the hospitalization, he received some 
follow up treatment and pills for pain.  He stated that post 
service, he first received treatment for his back in 1955 or 
1956 from a private facility.  He also indicated that he may 
have had post-service employment physical examinations and 
stated that he would seek those records. 

In February 1999, the veteran's representative authored a 
memo to the RO, stating that the evidence referenced in the 
transcript was not available or forthcoming and indicating 
that the claim should be considered based upon the evidence 
of record and the veteran's testimony.  In a rating 
action/Supplemental Statement of the Case dated in March 
1999, the RO determined that the claim was not well grounded 
and it was denied.  

The claim came before the Board in September 1999, at which 
time it was remanded for additional evidentiary development.  
In the remand, the Board requested that the veteran 
specifically identify the names and addresses of those 
sources who treated him for his back disability since 
service.  The RO was also requested to obtain any VA 
treatment records.  In September 1999, the RO issued 
correspondence to the veteran requesting that he identify the 
names and dated of treatment sources, including VA, who had 
treated him for his back disability since service.  No 
response was received from the veteran.

In a rating action/Supplemental Statement of the Case dated 
in December 1999, the RO again denied the claim.   

In May 2000, the veteran's representative authored a memo 
indicating that there was no new evidence to present in 
conjunction with the veteran's claim, and requesting that the 
claim be adjudicated based on the record. 

Relevant law and regulations

Service connection

Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

Service connection may also be granted for certain chronic 
disabilities, such as arthritis, if such are shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic". Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 1 Vet. App. 
488, 495-496 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 3.303(d) (1999).

Well grounded claims

The threshold question is whether an appellant has presented 
evidence of a well-grounded claim, that is, a claim which is 
plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that a claim must be accompanied by evidence.

In order for a claim to be well grounded, there must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); of a current 
disability (a medical diagnosis); and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Analysis

As an initial matter, the Board observes that the veteran's 
service medical records, except for the separation 
examination, are missing and are presumed to have been 
destroyed in a fire at the National Personnel Records Center 
in St. Louis, Missouri, which occurred in July 1973.  In such 
cases, VA's duty to provide reasons and bases for its 
findings and conclusions are heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The analysis of the veteran's 
claim was undertaken with this in mind.  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Moving on to a discussion of well the groundedness of the 
veteran's claim, the Board reiterates that three elements 
must be met: evidence of incurrence of a disability in 
service; evidence of a current disability; and medical nexus 
evidence linking the claimed current disability to service.

With respect to in-service incurrence, the Board is obligated 
to accept the veteran's account that he injured his back 
during service.  In determining whether a claim is well 
grounded, the claimant's evidentiary assertions are presumed 
true unless inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).

As to the second Caluza element, a current disability, a 
diagnosis of degenerative joint disease was made upon VA 
examination conducted in 1997.  Accordingly, a current 
disability is shown.

With respect to the third Caluza element, however, there is 
no medical nexus evidence which serves to link the veteran's 
current back disability to service.  Indeed, the medical 
evidence which is of record makes no mention whatsoever of 
the veteran's service or any injury sustained therein.

In essence, the veteran has rendered his own medical opinion 
which indicates that he has a current back disability which 
had its inception during service.  However, the record does 
not show that the veteran possess the requisite knowledge, 
skill, experience, training, or education to qualify as a 
medical expert in order for such statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App 91, 93 (1993).  
Thus, the veteran's opinion is not sufficient to well-ground 
the claim.

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision of 
38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent.  
See also Voerth v. West, 13 Vet. App. 117, 120 (1999).

In this case, there is no medical evidence which demonstrates 
continuity of symptomatology after service.  The Court in 
McManaway v. West, 13 Vet. App. 60 (1999), found that another 
orthopedic-type disability claim was not well grounded based 
lack of continuity of symptomatology, when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the testimony of the appellant himself and when no 
medical evidence indicated continuous symptomatology.  In the 
case now being decided, the medical evidence of record does 
not indicate continuous symptomatology.  Indeed, there is no 
reference to the veteran's alleged back problems for almost 
four decades after service.  

The Board also noted in passing that there is similarly no 
evidence concerning the onset of arthritis of the back to a 
compensable degree within the one year presumptive period 
after service, see 38 C.F.R. §§ 3.307, 3.307.  Indeed, there 
is no evidence of arthritis for approximately four decades 
after service.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In summary, for the reasons 
and bases expressed above, the Board concludes that a well 
grounded claim of entitlement to service connection for a low 
back disability has been submitted.  The benefit sought on 
appeal is denied.

Additional comment

VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has recently held that the obligation 
exists only in the limited circumstances where the claimant 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
attempted to gather information regarding the sources and 
dates of the veteran's treatment, to which no response was 
received from the veteran.  In May 2000, the veteran's 
representative specifically stated that there was no more 
evidence to present in conjunction with the claim and 
requested the adjudication of the claim on the record.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claim well-
grounded.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a low back disability is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

